Citation Nr: 1638651	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1989, November 1990 to May 1991, March 2003 to September 2003, and June 2004 to June 2005, with service in Iraq.  His decorations include the Purple Heart Medal and two Combat Action Ribbons.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In December 2011, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The service connection claims for bilateral knee disabilities were remanded in November 2012 and October 2013 for additional development.  The additional development has been completed and the Board can proceed with the adjudication of the claims.  Stegall v. West, 11 Vet. App. 268 (1998).       


FINDINGS OF FACT

1.  In November 2013, VA received written notification that the Veteran requested to withdraw his service connection claim for chronic bronchitis.  

2.  Degenerative joint disease of the left knee had its onset in service.  

3.  Degenerative joint disease of the right knee had its onset in service.  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the service connection claim for chronic bronchitis are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for entitlement to service connection for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Chronic Bronchitis

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran submitted a written statement in November 2013 specifically requesting that his service connection claim for chronic bronchitis be withdrawn.  Since the Veteran has withdrawn the issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the service connection claim for chronic bronchitis and the claim is dismissed.  



Service Connection for Bilateral Knee Disabilities 

As an initial matter, the Veteran submitted an April 2015 statement which stated that he wished to withdraw all claims on appeal.  The statement did not specify which claims he wished to withdraw.  In the December 2015 appellate brief, the Veteran's representative argued that the April 2015 statement was ambiguous and thus, could not constitute a valid withdrawal.  Given the ambiguous nature of the April 2015 statement, the Board cannot find that the service connection claims for left and right knee disabilities have been properly withdrawn.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant); see also Warren v. McDonald, No. 15-0641 (U.S. Vet. App. September 14, 2016).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In cases where a Veteran asserts service connection for injuries or diseases incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that he initially injured his knees during basic training while on active duty.  He further indicates that he hurt his knees during improvised explosive device (IED) incidents while in Iraq.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).    
  
The service treatment records document right knee pain for four days in December 1988.  The claims file further reveals that he had combat service and has been awarded service connection for posttraumatic stress disorder and traumatic brain injury based on documented IED incidents.  

Post-service medical evidence reveals that the Veteran has a current diagnosis of bilateral degenerative joint disease.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  A December 2013 VA examiner opined that the knee disabilities are less likely than not related to service because a progression of complaints were not documented in his medical records.  However, the Board cannot find this medical opinion to be adequate as the examiner did not adequately consider the Veteran's lay statements that he has had problems with his knees during service and since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

What remains in the instant case, without the VA examiner's opinion, are the Veteran's service treatment records which show documented knee pain in December 1988 and that he has documented combat service which resulted in IED incidents.  Moreover, the Veteran is both competent to report that the IED explosions impacted his right and left knees and that he experienced knee problems since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).
Given that the Veteran's competent statements are consistent with the nature and circumstances of his service, the Board finds his statements to be credible.  Thus, in light of the Veteran's competent and credible testimony that IED incidents impacted his left and right knees during combat service in Iraq, the Board finds that left and right knee disabilities had its onset in service.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  Accordingly, service connection is warranted for degenerative joint disease of the left and right knees.  


ORDER

Service connection for chronic bronchitis is dismissed.  

Service connection for degenerative joint disease of the left knee is granted. 

Service connection for degenerative joint disease of the right knee is granted. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


